Citation Nr: 1414262	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1990.  He died in November 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The November 2009 rating decision reopened the claim for service connection for the cause of the Veteran's death and continued to deny the claim for service connection.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of death before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board's discussion can be found below.  

The appellant testified before the undersigned Veterans Law Judge at a May 2012 videoconference hearing, and a transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.



FINDINGS OF FACTS

1.  In a final June 2000 Board decision, the Board denied a claim for entitlement to service connection for the cause of the Veteran's death.

2.  The evidence received since the June 2000 Board decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for cause of death.  

3.  The Veteran died on November [redacted], 1998.  The Certificate of Death lists the immediate cause of death as brain hemorrhage due to metastatic melanoma.  

4.  At the time of his death, the Veteran was service-connected for residuals of fractures of the left tibia and left fibula (40 percent); hypertension (0 percent); residuals of a right thigh laceration (0 percent); and a residual scar of the left abdomen (0 percent).  The Veteran's combined disability rating was 40 percent.  

5.  The competent medical evidence of record demonstrates that the Veteran's hypertension contributed to his brain hemorrhage due to metastatic melanoma, which was the immediate cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision that denied the Veteran's claim for entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Given the Board's favorable decision in granting the full benefit sought on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  


I. New and Material Evidence

Historically, the appellant was denied service connection for cause of death in a June 2000 Board decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  Thus, the June 2000 Board decision is final.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim for entitlement to service connection for cause of death was denied in the June 2000 Board decision, in which the Board found that the appellant did not provide evidence that the Veteran's immediate cause of death, his brain hemorrhage due to metastatic melanoma, was caused by his military service or etiologically related to any of his service-connected disabilities.  The Board also found that the appellant did not provide evidence that any of the Veteran's service-connected disabilities contributed substantially or materially to his death.  

Since the last prior final Board decision in June 2000, the Board concludes that the new and material evidence requirement has been met to reopen the claim of entitlement to service connection for cause of death.  The appellant submitted an April 2009 statement from the Veteran's private treating physician, Dr. Hildebrandt, who opined that the Veteran's service-connected hypertension contributed directly to his death from a brain hemorrhage.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


II. Service Connection

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2013).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

The Veteran's death certificate indicates that he died as a result of a brain hemorrhage due to metastatic melanoma.  

The appellant contends that the Veteran's service-connected hypertension contributed to his death and alternatively, she also asserts that the Veteran's duties while in the military as a builder contributed to his death.  As a builder, the appellant argues that the Veteran worked in the sun with his skin exposed.  Since the Veteran was diagnosed with melanoma in February 1996, six years after his discharge, she argues that his condition was the result of his service.  See June 2010 Notice of Disagreement.

A November 1998 private emergency room treatment record reflects that the Veteran was admitted following his collapse at home from a seizure.  He was found to be unresponsive.  The treating physician noted his blood pressure was 136/108 and that it was "elevated more than normal."  

Private prescription drug records from July 1997 to November 1998 show that the Veteran was prescribed three medications to treat hypertension (Nifedipine, Enalapril and Clonidine).  

A November 1998 statement of the Veteran's private neurologist, Dr. Flores, documented that the Veteran died six days after being found in a comatose state at home.  A CT scan revealed a brain hemorrhage.  Dr. Flores diagnosed the cause of death as brain stem hemorrhage secondary to melanoma metastasis.  

An April 1999 statement of the Veteran's private treating physician, Dr. Hildebrandt, indicated that the Veteran's high blood pressure may have contributed to the Veteran's brain hemorrhage that caused his death.  Dr. Hildebrandt also explained that although he did not know the cause of the Veteran's initial melanoma, he did state that melanoma is often related to excessive sun exposure in younger years.  

An April 2009 statement of Dr. Hildebrandt opined that the Veteran's long-standing history of hypertension was at least 51 percent likely directly related to the Veteran's death from a brain hemorrhage.  He based his opinion on the Veteran's long history of treatment for hypertension and that hypertension is a common cause of a brain hemorrhage, which was the immediate cause of his death.  

In a September 2009 VA opinion, the examiner found that the April 1999 and April 2009 opinions provided by Dr. Hildebrandt were not substantiated by a review of the Veteran's medical records or the medical literature.  The examiner also noted that Dr. Hildebrandt's opinion that the Veteran's hypertension was 51 percent likely to have contributed to his death was inconsistent with the autopsy report and medical literature.  The examiner did not find evidence of treatment for hypertension or that the Veteran's blood pressure was substantially elevated.  The examiner opined that the Veteran's brain hemorrhage, which caused his death, was the result of severe and extensive intracranial disease and multiple surgeries on his brain to treat his metastatic disease rather than his service-connected hypertension. 

At a May 2012 Board hearing, the appellant testified that the Veteran was on three separate medications for his hypertension.  She explained that Dr. Hildebrandt had been treating the Veteran since he was young and continued to treat him when he returned from service until 1997.  Dr. Hildebrandt had discovered the Veteran's melanoma and referred him to a specialist.  The appellant also said that there was no autopsy performed on the Veteran when he died.  There was only a CT scan of his brain.  

Based on the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.  

Initially, the Board notes that there are conflicting opinions addressing the etiology of the Veteran's cause of death.  According to the United States Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In the April 2009 opinion of Dr. Hildebrandt, he concluded that hypertension, which is a common cause of brain hemorrhage, contributed directly to the Veteran's cause of death.  At the May 2012 Board hearing, the appellant had testified that Dr. Hildebrandt had treated the Veteran since childhood and upon his return from service, including for his hypertension.  Dr. Hildebrandt had also referred the Veteran to a specialist upon identifying the Veteran's initial melanoma.  Therefore, Dr. Hildebrandt was aware of the Veteran's complete medical history.  The Board finds that this opinion should be afforded significant probative weight.  

In the September 2009 VA opinion, the examiner concluded that the Veteran's intracranial disease and surgeries on his brain contributed to his cause of death and not his hypertension.  The examiner discounted the fact that upon the Veteran's emergency room admission that occurred days before his death, the physician noted that the Veteran's blood pressure was elevated more than normal.  The examiner also did not find significant Dr. Hildebrandt's opinion on the etiology of the Veteran's cause of death, because it was inconsistent with the autopsy report and medical literature.  The examiner's opinion relied on an autopsy report, however, the record reflects that there was no autopsy performed on the Veteran upon his death.  As the examiner's opinion is based on a flawed rationale, the opinion offers lesser probative value.

In sum, the Board finds Dr. Hildebrandt's April 2009 opinion to be the most probative in assessing the relationship between the Veteran's service-connected hypertension and the brain hemorrhage which caused his death.  Therefore, resolving all reasonable doubt in favor of the appellant, the Board concludes that the appellant's claim for entitlement to service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 50 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for the cause of the Veteran's death is granted, and service connection for the cause of the Veteran's death is granted.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


